Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about September 11, 1996, which denied third-party plaintiffs motion to enter a default judgment against third-party defendant, unanimously affirmed, with costs.
The court properly exercised its discretion in excusing third-party defendant Pisacane Midtown Corporation’s four month delay in serving an answer where there was an absence of prejudice, a reasonable excuse for the delay and a meritorious defense (Lucas v United Helpers Cedars Nursing Home, 239 AD2d 853; Shure v Westhampton Beach, 121 AD2d 887). Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.